Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 06/14/2022. 
Claims 1-31 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 06/14/2022, has been entered. Claims 1-2, 7, 9, 15, 17, 23-24, and 30 have been amended. Applicant’s amendments to Claim 17 have overcome the Claim Objections.


Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-8, 17-23, and 31 are directed to a process, and claims 9-16 and 24-30 are directed to a machine. Therefore, claims 1-31 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 9, 17, and 24 recite at least the following limitations that are believed to recite an abstract idea:
receiving and verifying a first user address corresponding to a first user associated with a group of merchant shops, wherein the first user address is verified via a verification code in a verification mail, wherein verifying of the first user is initiated before an expiration time of the verification code; 
receiving a selection of a subset of the group of merchant shops;
receiving a second user address corresponding to a second user to be invited by the first user to a subset of merchant shops of the group of merchant shops; 
sending a single invitation to join the subset of merchant shops to the second user address; and
 receiving an action via the instruction based on an action of the second user, the action providing an indication of the instruction which acts to associate the second user with each merchant shop of the selection of merchant shops and verify the second user address.

The above limitations recite the concept of identity verification. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 9, 17, and 24 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
the method being computer-implemented, 
an e-commerce platform, 
email addresses, 
a link in an email,
generation of a URL based on random code, and
activation of the URL
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 3-6, 11-14, 19-22, 26-29, and 31 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 2, 7-8, 10, 15-16, 18, 23, 25,and 30, these claims are similar to the independent claims except that they recite the further additional elements an email message and email domains. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
the method being computer-implemented, 
an e-commerce platform, 
email addresses, 
a link in an email,
generation of a URL based on random code, and
activation of the URL
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-31 are allowable over prior art though rejected on other grounds (e.g. 35 USC 101) as discussed above. The combination of elements of the claim as a whole are not found in the prior art.

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, do not teach or anticipate the limitations of claims 1-31. In the present application, claims 1-31 are allowable. The most related prior art patent of record is Wolinsky et al (US 20030229549 A1), Goldberg et al (US 20150074771 A1), and Lanc (US 20080103972 A1). The most related foreign prior art patent of record is Anderson et al (WO-0030323-A2) and Chen et al (WO-2019178817-A1); and the most related non-patent literature of record are References U & V – as previously attached.

Each of these references fail to disclose or render obvious the combination of limitations in the independent claims 1, 9, 17, and 24, alone or in obvious combination. Therefore, at least for the combination of elements recited in the independent claims, the claims are allowable over prior art.
At least for their dependence upon independent claims 1, 9, 17, and 24, the dependent claims 2-8, 10-16, 18-23, and 25-31 recite subject matter allowable for sustainably similar reasons to claims 1, 9, 17, and 24, and are allowable over prior art. arguments filed 1/20/2022 have been fully considered but they are not persuasive.


Response to Arguments
	Applicant's arguments filed 06/14/2022 have been fully considered but are not persuasive.

Claim Rejections – 35 USC § 101
Applicant argues that “the claims are not directed to one of the enumerated judicial exceptions,” specifically arguing that the claims do not recite fundamental commercial interactions or managing personal behavior or relationships or interactions between people, e.g., following rules or instructions, stating that “the claims different from other claims found by the courts to recite abstract ideas in that it does not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform in on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks,” specifically arguing that “the present claims relate to leveraging the verification of a first user to send a single …URL based on a randomly generated code to another user. Thus, the claim relates to a technical aspect of activating and verifying an email address using a single URL.”
Examiner respectfully disagrees. With reference to the rejection above, the claims recite steps relating to the process of verifying a person’s identity and inviting a second person to join groups, in this case merchant shops. These steps present a set of instructions for verifying the identity of a first person associated with a plurality of merchant shops and allowing that person to invite a second person to join a subset of those shops. Rather than being rooted in computer technology, the claims recite a manual process, such as could be done using traditional mail, to verify a person’s identity before allowing them to invite another person to join a set of merchant shops in some capacity, such as an employee or enrolling in a invitation-only program, such as a catalog or rewards program. The computer-related additional elements are recited at a high level of generality and merely provide a general linking of the abstract idea to the technical field of email.

Applicant further argues that “the claims include ‘significantly more’ so as to constitute patentable subject matter under Step 2B.” Applicant makes reference to BASCOM, arguing that the pending claims are similarly allowable “since the particular arrangement of elements in the claims overcomes existing problems with email verification,” specifically stating that the claims “encompass technical solutions allowing verification of email addresses in manners that avoid the need to send a large number of verification emails by leveraging the verification of another user,” and that the claims therefore present an improvement to email verification. Applicant argues that, therefore, “an inventive concept can be found in the ordered combination of claim limitations that transform the abstract idea into a particular, practical application of that abstract idea,” and that the claims “provide and technology-based solution to an existing problem,” amounting to significantly more than the abstract idea.
Examiner respectfully disagrees. Rather than providing a technical solution to an existing problem in email technology, the pending claims merely apply generic computer elements, e.g. email messages & addresses, a URL, etc. to the abstract idea outlined above. Whereas BASCOM presents a specific ordered combination of additional elements that transform the abstract idea into a practical application by improving the technology of content filtering through allowing the filtering scheme to execute in a location different than prior art systems, the pending claims merely recite computer-related additional elements at a high level of generality, merely constituting instructions to implement the abstract idea on a computer, or to use the computer (in particular, email technology) as a tool to perform the abstract idea, without significantly more [MPEP 2106.05(f)].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684